Citation Nr: 0011171	
Decision Date: 04/27/00    Archive Date: 05/04/00

DOCKET NO.  98-19 413A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent for post-traumatic stress disorder (PTSD). 

2.  Entitlement to service connection for arthralgias of 
multiple joints, hands, wrists and knees due to undiagnosed 
illness to include consideration of a right knee disorder on 
a direct basis.

3.  Entitlement to service connection for blurred vision on a 
direct basis.

4.  Entitlement to service connection for fatigue due to 
undiagnosed illness

5.  Entitlement to service connection for breathing problems 
due to undiagnosed illness

6.  Entitlement to service connection for skin rashes 
manifested by atopic dermatitis due to undiagnosed illness

7.  Entitlement to service connection for headaches due to 
undiagnosed illness


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

W. Sampson, Associate Counsel


INTRODUCTION

The veteran's active military service extended from July 1988 
to July 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  That rating decision granted service 
connection for post-traumatic stress disorder and assigned a 
10 percent rating, effective in October 1997.  The veteran 
disagrees with the level of disability assigned.  The April 
1998 rating decision also denied service connection for 
multiple disabilities all claimed due to undiagnosed illness.

In the December 1998 substantive appeal, the veteran's 
representative indicated that the right knee disorder and 
blurred vision should be service connected on a direct basis 
and all other symptoms should be considered under 38 C.F.R. 
§ 3.317.  While the original rating decision focused on 
entitlement to service connection due to undiagnosed illness 
under the provisions of 38 C.F.R. § 3.317 (discussed in more 
detail below), it is clear that service connection for these 
disabilities was also considered on a direct basis.  
Specifically, the RO denied the claims for multiple 
arthralgias and blurred vision because there was no evidence 
of current disability.  The veteran was provided the 
regulations pertaining to service connection on a direct 
basis in a September 1998 Statement of the Case.  As such, 
the Board determines that no prejudice will result to the 
veteran by recharacterization of the issues to reflect his 
claims as modified in the substantive appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993).


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  Prior to July 29, 1998, the veteran's PTSD was manifested 
by occupational or social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress.

3.  Since July 29, 1998, the veteran PTSD is manifested by 
occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks due to such symptoms 
as depressed mood; anxiety; panic attacks (weekly or less 
often) and sleep impairment.  

4.  There is no competent evidence of a current disability 
involving arthralgias of multiple joints, hands, wrists and 
knees, blurred vision, fatigue, breathing problems or 
headaches.

5.  The veteran's skin disorder is attributable to a known 
clinical diagnosis:  pityriasis alba, a mild form of atopic 
dermatitis.

6.  The veteran has not presented plausible claims for 
arthralgias of multiple joints, hands, wrists and knees, 
blurred vision, fatigue, breathing problems, a skin disorder, 
or headaches due to an undiagnosed illness.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent prior 
to July 29, 1998, for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.10, 4.130, Diagnostic Code 9411 (1999).

2.  The criteria for a 30 percent evaluation for PTSD have 
been met from July 29, 1998.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, 
Diagnostic Code 9411 (1999).

3.  The appellant has not presented well-grounded claims for 
service connection for a right knee disorder or blurred 
vision on a direct basis, and therefore there is no statutory 
duty to assist the appellant in developing facts pertinent to 
these claims.  38 U.S.C.A. §§ 101(16), 1131, 5107(a) (West 
1991); 38 C.F.R. § 3.303(b) (1999).  

4.  The appellant has not presented well-grounded claims for 
service connection for arthralgias of multiple joints, hands, 
wrists and knees, fatigue, breathing problems, a skin 
disorder, or headaches due to an undiagnosed illness, and 
therefore there is no statutory duty to assist the appellant 
in developing facts pertinent to these claims.  38 U.S.C.A. 
§§ 101(16), 1131, 5107(a) (West 1991); 38 C.F.R. § 3.303(b), 
3.317 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to a Disability Evaluation in Excess of 10 
percent for PTSD.

The veteran's claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  The initial assignment of 
a disability rating following the award of service connection 
is part of the original claim, and the United States Court of 
Appeals for Veterans Claims (Court) has held that when a 
claimant is awarded service connection for a disability and 
subsequently appeals the initial assignment of a rating for 
that disability, the claim continues to be well grounded as 
long as the rating schedule provides for a higher rating and 
the claim remains open.  Shipwash v. Brown, 8 Vet. App. 218 
(1995).  All relevant facts have been properly developed and 
no further assistance to the veteran is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107(a).  

Factual Background

Records show that the veteran sought treatment for symptoms 
of PTSD from a local Veterans' Center as early as February 
1994 following an incident where he had been drinking, 
assaulted his girlfriend and been arrested.  Although he 
appeared motivated for treatment, subsequent attempts to 
schedule the veteran for counseling were unsuccessful and his 
case was closed in July 1994.

He returned to the Veterans' Center for an evaluation in 
September 1997 with what was noted as "more severe 
symptoms" of PTSD than in 1994.  He reported intrusive 
thoughts about his Persian Gulf experience daily, had 
occasional nightmares, felt depressed, did not care about 
anything except his kids, and had strong suicidal ideations 
at times.  He indicated that he had guns around the house but 
would not talk about his plans and denied any current intent.  
He had stopped drinking, but indicated use of marijuana.  He 
slept only 2-3 hours a night.  He was irritable and explosive 
and particularly upset about hitting his girlfriend.  He felt 
guilt about events in the Persian Gulf explaining that he 
felt he could have prevented two buddies from having been 
killed in action by friendly fire and blamed himself for his 
placement of some howitzers.  He experienced work problems 
feeling angry at his bosses and quitting a good job because 
he felt his boss had betrayed him.  The assessment was of 
severe PTSD due to Persian Gulf trauma.

Two weeks later, the veteran was seen again at which time he 
indicated that he had been fighting with his girlfriend which 
resulting in her obtaining a restraining order.  He was 
taking medication and sleeping better.  He expressed anger 
towards his girlfriend for provoking him, and admitted that 
he had to better learn to control his anger.  Although the 
counselor strongly encouraged him to have a PTSD input 
evaluation that day, he objected because he said he had 
joined a union, had a job and was going to school 2 nights a 
week for roofing.  He also had a try out with a local 
lacrosse team.  He denied any current suicidal or homicidal 
ideation.  The report noted that the veteran had difficulty 
accepting responsibility for his actions, projected blame, 
and was easily angered when the therapist did not agree with 
him.  

Several days later, the veteran called the clinic as 
scheduled and indicated that he was "doing good" 
maintaining a separation from his girlfriend and slept well 
the previous night.  He was working and had sought out a 
friend who did not drink to talk to.  He seemed more relaxed 
and less antagonistic.  

At a later visit to the clinic, the veteran stated that he 
had begun participating in a domestic violence group.  He 
sounded more positively connected to family support, and said 
that he missed having friends who did not use drugs.  He was 
leery of psychiatric medication and was not consistently 
taking them.  He was no longer working his union job which 
did not work out because of his appointments and visiting his 
kids.  

One week later, the veteran stated that he was doing better.  
He had gotten angry at the counselor at his domestic violence 
group and did not know if he was going back.  He was back 
with his girlfriend.  He was not drinking or smoking 
marijuana.  He said that he found support by going to church 
and was taking his medication.  He was relating to his kids 
and indicated that he found that supportive.  The assessment 
was that he was stabilizing.  

Two weeks later, in November, the veteran appeared relaxed 
and his relationship with his girlfriend was improving.  He 
had stopped his medication because of headaches.  He 
continued to go to church.  

In January 1998 the veteran was provided a VA PTSD 
examination.  He gave a history of growing up as a Native-
American on a reservation.  His parents separated when he was 
six.  He maintained minimal contacts with his father but 
still kept in touch with his mother.  He started drinking and 
using marijuana around age sixteen and worked since age 
fourteen.  Following his enlistment in the Marines, he 
started drinking heavily and sought treatment.  Between 
October 1990 and April 1991 he was in Saudi Arabia.  Shortly 
after arriving he experienced frequent artillery raids and 
was exposed regularly to friendly fire.  He denied any 
alcohol use at this time.  He described being caught in 
friendly fire, his friend being killed and several others 
wounded.  He developed a personal conflict with his 
superiors.  While on leave in April 1991, he was injured in a 
fight.  He requested additional leave, and at this point 
started drinking heavily.  He was thereafter stationed in 
Okinawa where he was charged with disrespect and disobeying a 
lawful order, reduced in rank, and received an honorable 
discharge under an early out in May 1992.

Since returning home, the veteran became reclusive and was 
smoking marijuana and drinking heavily.  He had no friends, 
had erratic dreams and nightmares and claimed that he was not 
adjusting well.  He began a job in July 1992 as a 
sandblaster, which was described as working out well because 
it required minimal interaction with people.  His 
relationship with his wife was described as abusive.  He quit 
his job because he felt that his boss was not dealing well 
with him.  Currently, he was seeing a counselor but did not 
like to take medication.  He described involvement in church 
activities.  

On examination, the veteran was oriented to time, place and 
person.  He appeared somewhat blunt which he claimed was due 
to difficulty in sleeping.  His hygiene and attire were 
appropriate as was his speech.  He denied any delusions or 
hallucinations.  His mood was somewhat labile.  He claimed 
that his memory was a problem describing it as "patchy."  
He claimed to have suicidal ideation, but denied any 
homicidal ideation.  He had a fair amount of insight and 
judgment for daily activities.  The examiner concluded that 
the veteran was showing some symptoms of PTSD such as 
nightmares and flashbacks, however, he was also showing a 
considerable amount of drinking and drug abuse.  The 
diagnosis was "[p]ost-traumatic stress disorder (mild 
symptoms)," and chronic alcoholism.

In February 1998, the counselor at the clinic called the 
veteran and spoke with his girlfriend who indicated that he 
was at work.  She stated that he was doing much better and 
had changed significantly with no episodes of violence.  She 
attributed much of this to the fact that he no longer smoked 
marijuana since October 1997.  

A termination summary was prepared in February 1998 which 
reviewed the veteran's treatment, noting that he had sought 
help for an increase in his PTSD symptoms and depression and 
suicidal thoughts as well as a history of hitting his 
girlfriend.  The veteran had kept five appointments which 
focused on dealing with his current crisis, taking his 
psychiatric medication, accepting counseling in a domestic 
violence group, and accepting treatment for his PTSD and use 
of marijuana.  During his treatment, he made use of the 
available sources, stopped smoking marijuana and started 
attending church which he found supportive.  He was now 
reconciled with his girlfriend who reported that there was no 
further violence.  Although the veteran had not followed up 
with his domestic violence support group, he was continuing 
to attend church and was working.  The counselor noted that 
the crisis was resolved, and added "[h]opefully his 
abstinence from marijuana will help him maintain work, church 
[and] family supports.  [The veteran] showed a determination 
to make changes, was motivated to learn new ways of coping."

In July 1998, the veteran called for an appointment in much 
distress.  He was experiencing sleep disturbance, periodic 
nightmares, felt depressed, very irritable and angry but had 
no physical outbursts.  He was especially upset regarding his 
employment related problems.  He had a good job painting 
water towers, but had panic feelings working at heights.  
This plus his physical problems which included 
lightheadedness, headaches, joint aches, pain and weakness in 
the knees all contributed to his decision that he could not 
handle the job.  He had not been on his medication for some 
time.  The assessment was that he was depressed, had an 
increase in his PTSD symptoms, and was physically and 
psychologically disabled from his former employment because 
of his Persian Gulf experiences.  He was encouraged to 
continue with his medications and scheduled for follow-up 
appointments.  In August he canceled an appointment due to 
work.  In September, he indicated that he continued to be 
stressed, particularly when called to work as a roofer.  The 
counselor noted that he needed his medication, but work was 
his priority and he had indicated that it made it difficult 
to perform.  He described a fear provoked by lightening 
storms related to Persian Gulf explosions.  He continued to 
be clean and sober.  In December, he had canceled two 
appointments due to work.  His girlfriend indicated that he 
was managing.  Also in December, a letter was received from 
the Veteran Center where he had been receiving counseling.  
This letter indicated that the veteran continued to 
experience "severe symptoms of PTSD," noted to be 
especially significant in that he had established a 
substantial period of abstinence from alcohol and marijuana.

Applicable Law and Regulations

Service-connected disabilities are rated in accordance with 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(1999) (Schedule), which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1999).  The disability ratings evaluate the 
ability of the body to function as a whole under the ordinary 
conditions of daily life including employment.  Evaluations 
are based on the amount of functional impairment; that is, 
the lack of usefulness of the rated part or system in self 
support of the individual.  38 C.F.R. § 4.10 (1999).

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2 (1999), Peyton v. Derwinski, 1 Vet. App. 282 
(1991).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for the higher rating.  38 C.F.R. § 4.7 (1999).  
The United States Court of Appeals for Veterans Claims has 
held that, at the time of an initial rating, separate, or 
staged, ratings can be assigned for separate periods of time 
based on the facts found.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

The veteran's PTSD is currently evaluated as 10 percent 
disabling under Diagnostic Code 9411. Effective November 7, 
1996, VA amended several sections of the Rating Schedule, 
pertaining to mental disorders to ensure that current medical 
terminology and unambiguous criteria are used.  61 Fed. Reg. 
52,695 (1996) (to be codified at 38 C.F.R. §§ 4.125 to 
4.130).  The changes included redesignation of § 4.132 as § 
4.130 and the revision of the newly redesignated § 4.130.  
Also, the general rating formula for mental disorders was 
replaced with different criteria. In some instances the 
nomenclature employed in the diagnosis of mental disorders 
was changed to conform with the Diagnostic and Statistical 
Manual for Mental Disorders, Fourth Edition, of the American 
Psychiatric Association (DSM-IV), replacing DSM-III-R.  The 
Court has held that where a law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  In this 
case, however, the veteran's claim for service connection for 
PTSD was filed in October 1997, which was after the effective 
date of the regulation changes.  As such, the Board will 
evaluate the disability under the revised schedular criteria 
only. 

Analysis

The veteran's PTSD is currently rated 10 percent disabling 
under the revised criteria, Diagnostic Code 9411, for 
occupational and social impairment due to mild or transient 
symptoms which decrease with work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.

A 30 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood; anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep impairment; and mild 
memory loss (such as forgetting names, directions, and recent 
events).

A 50 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

For the following reasons, the Board finds the evidence does 
not support a higher initial evaluation for his service-
connected PTSD since the initial increase in symptoms shown 
in September 1997 was transitory and essentially resolved 
shortly thereafter.  A greater evaluation is however 
warranted following a sustained increase in symptoms 
beginning in July 1998.

The claim for service connection for PTSD was filed by the 
veteran in October 1997.  Treatment records from the 
Veterans' Center show that he had been recently evaluated for 
an increase in his PTSD symptoms in September 1997 which 
included intrusive thoughts about his Persian Gulf 
experiences, nightmares, and strong suicidal ideations.  He 
complained of little sleep, expressed guilt about events that 
occurred in the Persian Gulf, and had recently quit his job.  
He was irritable, and particularly upset about hitting his 
girlfriend.  The assessment was of severe PTSD due to Persian 
Gulf trauma.  However, only two weeks later the veteran's 
condition was much improved and he seemed to focus more on 
problems with his girlfriend, with whom he had had a fight 
resulting in a restraining order.  He objected to having a 
PTSD input evaluation that day, stating that he had joined a 
union, had a job and was going to school 2 nights a week for 
roofing.  He also had a try out with a local lacrosse team.  
He denied any homicidal or suicidal ideation, and the report 
noted the veteran had difficulty accepting responsibility for 
his actions, projected blame, and was easily angered when the 
therapist did not agree with him.  Several days later, he 
called the clinic indicating that he was "doing good" with 
his separation from his girlfriend, had slept well the 
previous night, was working and sought out a friend who did 
not drink.  He subsequently joined a domestic violence group.  

In his January 1998 VA PTSD examination, he gave a long 
history of marijuana use since childhood, and of drinking 
which significantly increased during his active service.  On 
examination, the veteran appeared oriented to time, place and 
person.  He appeared somewhat blunt which he claimed was due 
to difficulty in sleeping.  His hygiene and attire were 
appropriate as was his speech.  He denied any delusions or 
hallucination, and his mood was somewhat labile.  He 
described his memory as "patchy" and a problem.  He claimed 
to have suicidal ideation, but denied any homicidal ideation.  
He had a fair amount of insight and judgment for daily 
activities.  The examiner concluded that the veteran was 
showing some symptoms of PTSD such as nightmares and 
flashbacks, however, he was also showing a considerable 
amount of drinking and drug abuse.  The diagnosis was 
"[p]ost-traumatic stress disorder (mild symptoms)," and 
chronic alcoholism.  Although the veteran was noted to have 
some memory problems, which is one of the criteria for a 
higher evaluation, his overwhelming disability picture at the 
time of the January 1998 examination was of "mild" symptoms 
of PTSD, as noted by the examiner.  The Board notes that mild 
symptoms are specifically indicated under the 10 percent 
level of disability.  There are no symptoms of "depressed 
mood, anxiety, suspiciousness" or "panic attacks" 
contemplated for the next higher or 30 percent rating under 
Diagnostic Code 9411.  Although he expressed some difficulty 
sleeping, there is no indication of "chronic sleep 
impairment" as he had previously indicated that he was 
sleeping well.

In February 1998, a termination summary was prepared which 
include a summary of his treatment since September 1997 when 
he initially sought treatment for an increase in his PTSD 
symptoms.  It was noted that during treatment, the veteran 
had stopped smoking marijuana and started attending church 
which he found supportive.  He had reconciled with his 
girlfriend, and although he had not followed up with his 
domestic violence support group, he was working.  The 
counselor noted that the crisis was resolved adding that the 
veteran showed a determination to make changes and was 
motivated to learn new ways of coping.  

Based on the above, the Board finds that although there was 
an increase in PTSD symptoms in September 1997, these were 
transitory and appeared to be more related to his domestic 
problems, his work problems and his drug abuse.  His symptoms 
were essentially resolved shortly thereafter following 
abstinence from marijuana, participation in a domestic 
violence support group and church, and resumption of a 
satisfactory work situation.  A higher or 30 percent 
evaluation is not warranted for the period prior to July 
1998.

On July 29, 1998, the veteran apparently suffered an increase 
in his symptoms when he called the clinic seeking an 
appointment.  He was experiencing sleep disturbance, periodic 
nightmares, felt depressed, very irritable and angry.  He was 
especially upset regarding his employment related problems.  
He explained that he had a good job painting water towers, 
but had panic feelings working at heights.  This plus his 
physical problems which included lightheadedness, headaches, 
joint aches, pain and weakness in the knees all contributed 
to his decision that he could not handle the job.  He had not 
been on his medication for some time.  The assessment was 
that he was depressed, had an increase in his PTSD symptoms, 
and was physically and psychologically disabled from his 
former employment because of his Persian Gulf experiences.  
He was encouraged to continue with his medications and 
scheduled for follow-up appointments.  In August he canceled 
an appointment due to work.  In September, he indicated that 
he continued to be stressed, particularly when called to work 
as a roofer.  The counselor noted that he needed his 
medication, but work was his priority and it made it 
difficult to perform.  He described a fear provoked by 
lightening storms related to Persian Gulf explosions.  He 
continued to be clean and sober.  

Although his initial increase of symptoms from September 1997 
was temporary and noted to be completely resolved in February 
1998, the July 1998 increase in symptoms appears to be more 
directly related to his PTSD symptoms, and is noted to have a 
direct impact on his work.  In September 1997, he indicated 
he had quit his job because he felt his boss had betrayed 
him.  However, in 1998, his work problems were described as, 
in addition to problems working at heights, a fear of 
lightening storms related to the explosions he experienced in 
the Persian Gulf.  Moreover, the assessment at the time was 
that he was disabled from his former employment because of 
his Persian Gulf experiences, although in August and 
September 1998, the veteran indicated that he was working and 
was particularly stressed when called to work as a roofer.  
The Board therefore finds that from July 1998, his symptoms 
more nearly approximate the next higher or 30 percent level 
of disability for occupational impairment "with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks."  In making this 
determination, the Board also notes an increase in his 
symptoms matching the criteria for the higher evaluation, 
notably depression, anxiety, panic attacks and sleep 
disturbance.  His symptomatology appeared to increase when he 
was off his medication; however, he indicated that his 
medication interfered with his ability to work.

The veteran, however, does not meet the criteria for the next 
higher or 50 percent evaluation.  There is no evidence that 
the veteran's occupational and social impairment is due to 
flattened affect, disturbed speech, difficulty in 
comprehension, memory problems, impaired judgment or 
thinking, or frequent panic attacks (more than once a week).  
While he does have some panic attacks, these appear to be 
more related to stimuli of height or possible lightening.  
Although he has experienced disturbances of motivation and 
mood, these appear to be more intermittent and associated 
with stressful events rather than a chronic symptoms of his 
PTSD.  As well, he has indicated only occasional difficulty 
in establishing and maintaining work and social 
relationships.  In this regard, the Board notes that while he 
had considerable difficulty in his relationship with his 
girlfriend, this has never been attributed to his symptoms of 
PTSD, but to his difficulty managing his anger.  The Board 
further notes the December 1998 letter which indicated that 
the veteran continued to experience "severe symptoms of 
PTSD," however, the actual clinical records of his treatment 
do not substantiate such a conclusion and there is no basis 
in the letter for this assessment.  Finally, the Board notes 
the July 1998 assessment which noted that the veteran was 
disabled from his former employment because of his Persian 
Gulf experiences.  The Board does not consider this a claim 
for unemployability due to his service-connected disability 
as he was shown to be working shortly thereafter in August 
and September 1998.  Additionally, although he was noted to 
be not working at the time of his December 1998 substantive 
appeal, this was clearly attributed to his nonservice 
connected physical problems and not to his PTSD.

In conclusion, the Board finds that evidence supports a 
higher or 30 percent evaluation from the time of his most 
recent increase in symptoms, in July 1998.  The evidence 
however does not support an evaluation greater than 10 
percent for his PTSD prior to this date, nor does the 
evidence show entitlement to any higher evaluation than 30 
percent dating from July 1998.  See Fenderson v. West, 12 
Vet. App. 119 (1999) (at the time of an initial rating, 
separate, or staged, ratings can be assigned for separate 
periods of time based on the facts found).  In reaching this 
decision, the Board has considered the complete history of 
the disability in question as well as the current clinical 
manifestations and the impact the disability may have on the 
earning capacity of the veteran.  38 C.F.R. §§ 4.1, 4.2; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Because the 
evidence for and against a higher evaluation is not evenly 
balanced, the rule affording the veteran the benefit of the 
doubt does not apply.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. § 3.102 (1999).  Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  

II.  The Claims for Service Connection.

Factual Background

The RO has obtained the service medical records and they 
appear to be complete.  Examination at entry into service did 
not note any abnormalities.  In September 1988, he was 
treated for a complaint of right ankle pain.  The diagnosis 
was right ankle sprain.  In June 1989, he was treated for a 
complaint of right knee pain.  In March 1990 he was treated 
for a rash to the upper arm of unknown etiology.  The 
diagnosis was contact dermatitis.  In April 1991, a notation 
appears in the treatment records that while on Operation 
Desert Storm, the veteran was exposed to "a large amount of 
smoke in the Burgan Oil Fields" from February 24, 1991 to 
February 28, 1991.  In June 1991, the veteran was treated for 
complaints of blurred vision, reddened eyes and photophobia 
after diving into a pool.  The diagnosis was mild 
keratoconjunctivitis secondary to trauma.  In November 1991, 
the veteran was treated for complaints of cold symptoms.  The 
assessment was upper respiratory infection and cold.  

In his April 1992 separation examination, there were no 
abnormalities noted on the physical examination, and his 
vision was 20/20.  The examiner noted a history of bilateral 
Osgood-Schlatter disease, inactive, occasional headaches 
which responded to Tylenol, musculoskeletal chest pain, 
inactive, and lower back pain, currently inactive.

In November 1997, the veteran was provided several 
compensation and pension examinations.  In his general 
examination he described his symptoms as starting in 1993.  
He stated that he had a headache bilaterally, and decreased 
vision on the right side.  Examination of his eyes showed his 
pupils equal and responsive to light, and his external ocular 
muscles intact.  He also described decreased exercise 
tolerance and complained of white spots on his arms which he 
said were most likely secondary just to dryness.  A chest X-
ray examination was normal as were pulmonary function tests.  
The examiner concluded that it was an "[e]ssentially normal 
physical examination."

In his VA joint examination, the veteran indicated that he 
had had no medical treatment since discharge.  He gave a 
history of pain in both wrists, hands and knees and the 
anterior aspect of each thigh that began in 1992.  He added 
that his joints never swell.  On examination, there was no 
evidence of swelling of either wrist however, they did reveal 
a moderate degree of subjective tenderness.  Examination of 
the hands and fingers showed adequate grip, and normal 
strength of the hands.  There was no evidence of swelling or 
tenderness of the interphalangeal joints.  Examination of the 
knees showed no evidence of swelling, tenderness, joint 
effusion, or pain on compression or movement of the patella.  
There was no laxity.  The final diagnosis was "arthralgia of 
multiple joints with no significant physical findings."

A VA respiratory examination noted that pulmonary function 
testing had been done which was normal.  The examiner 
concluded that this was an essentially normal physical 
examination.

In the VA skin examination, the veteran described the onset 
of white spots on his upper arms and back since about 1992.  
Examination showed scattered slightly hypopigmented macules 
on the upper back and upper arms.  The examiner concluded 
that these were consistent with pityriasis alba, a mild form 
of atopic dermatitis which could be aggravated by frequent 
bathing and drying soaps.  There were no other overly 
suspicious lesions or any other significant rash noted.

A VA PTSD examination in January 1998 is significant for the 
notation that the veteran had numerous physical complaints.  
These were identified as fatigue, blurred vision, weight loss 
and breathing problems.

Establishing Service Connection and
The Requirement of Submitting a Well-Grounded Claim

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1131 (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (1999).  Certain chronic diseases 
may be presumed to have been incurred during active military 
service if manifest to a degree of 10 percent within the 
first year following active service.  38 U.S.C.A. §§ 1101, 
1112, 1137 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 
3.309(a) (1999).  

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  
Establishing a well grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability had its onset in service or is 
service-connected; it requires evidence relevant to the 
requirements for service connection and of sufficient weight 
to make the claim plausible and capable of substantiation.  
See Franko v. Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1997);  see also 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  
Alternatively, the third Caluza element can be satisfied 
under 38 CFR 3.303(b) (1999) by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  Lay evidence is also acceptable to 
show incurrence in service if the veteran was engaged in 
combat and the evidence is consistent with the circumstances, 
conditions and hardships of such service, even though there 
is no official record of such incurrence.  38 U.S.C.A. § 1154 
(West 1991); 38 C.F.R. § 3.304(d) (1999).  

Establishing Service Connection Due to Undiagnosed Illness

38 C.F.R. § 3.317 provides for compensation for certain 
disabilities due to undiagnosed illnesses.  Specifically: 

(a)	(1) Except as provided in paragraph (c) of this section, 
VA shall pay compensation in accordance with chapter 11 of 
title 38, United States Code, to a Persian Gulf veteran who 
exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of this section, provided that such 
disability:  

		(i)	became manifest either during active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more not (FR Update 11/02/94) later than December 
31, 2001; and

		(ii)	by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  

	(2)	For purposes of this section, "objective 
indications of chronic disability" include both "signs," 
in the medical sense of objective evidence perceptible to an 
examining physician, and other, non-medical indicators that 
are capable of independent verification.  

	(3)	For purposes of this section, disabilities that 
have existed for 6 months or more and disabilities that 
exhibit intermittent episodes of improvement and worsening 
over a 6-month period will be considered chronic. The 6-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  

	(4)	A chronic disability resulting from an undiagnosed 
illness referred to in this section shall be rated using 
evaluation criteria from part 4 of this chapter for a disease 
or injury in which the functions affected, anatomical 
localization, or symptomatology are similar.  

	(5)	A disability referred to in this section shall be 
considered service connected for purposes of all laws of the 
United States.  

(b)	For the purposes of paragraph (a)(1) of this section, 
signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to:  (1) fatigue  (2) 
signs or symptoms involving skin  (3) headache  (4) muscle 
pain  (5) joint pain  (6) neurologic signs or symptoms  (7) 
neuropsychological signs or symptoms  (8) signs or symptoms 
involving the respiratory system (upper or lower)  (9) sleep 
disturbances  (10) gastrointestinal signs or symptoms  (11) 
cardiovascular signs or symptoms  (12) abnormal weight loss  
(13) menstrual disorders.  

(c)	Compensation shall not be paid under this section:  

	(1)	if there is affirmative evidence that an 
undiagnosed illness was not incurred during active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War; or  
	(2)	if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or  
	(3)	if there is affirmative evidence that the illness 
is the result of the veteran's own willful misconduct or the 
abuse of alcohol or drugs.  

(d)	For purposes of this section:  

	(1)	the term "Persian Gulf veteran" means a veteran 
who served on active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  
	(2)	the Southwest Asia theater of operations includes 
Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, 
the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the 
Arabian Sea, the Red Sea, and the airspace above these 
locations.

A recent opinion of VA's Office of General Counsel held that 
a well-grounded claim for compensation under 38 U.S.C. 
§ 1117(a) and 38 C.F.R. § 3.317 for disability due to 
undiagnosed illness generally requires the submission of some 
evidence of:  (1) active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) the manifestation of one or more signs or 
symptoms of undiagnosed illness; (3) objective indications of 
chronic disability during the relevant period of service or 
to a degree of disability of 10 percent or more within the 
specified presumptive period; and (4) a nexus between the 
chronic disability and the undiagnosed illness.  VAOPGCPREC 
4-99 (May 3, 1999).  

With respect to the second and fourth elements, VAOPGCPREC 4-
99 indicates that evidence the illness is "undiagnosed" may 
consist of evidence that the illness cannot be attributed to 
any known diagnosis or, at minimum, evidence that the illness 
has not been attributed to a known diagnosis by physicians 
providing treatment or examination.  The type of evidence 
necessary to establish a well-grounded claim as to each of 
these elements may depend upon the nature and circumstances 
of the particular claim.  Medical evidence would ordinarily 
be required to satisfy the fourth element, although lay 
evidence may be sufficient in cases where the nexus between 
the chronic disability and the undiagnosed illness is capable 
of lay observation.  

For purposes of the second and third elements, VAOPGCPREC 4-
99 indicates that the manifestation of one or more signs or 
symptoms of undiagnosed illness or objective indications of 
chronic disability may be established by lay evidence if the 
claimed signs or symptoms, or the claimed indications, 
respectively, are of a type which would ordinarily be 
susceptible to identification by lay persons.  If the claimed 
signs or symptoms of undiagnosed illness or the claimed 
indications of chronic disability are of a type which would 
ordinarily require the exercise of medical expertise for 
their identification, then medical evidence would be required 
to establish a well-grounded claim.  With respect to the 
third element, a veteran's own testimony may be considered 
sufficient evidence of objective indications of chronic 
disability, for purposes of a well-grounded claim, if the 
testimony relates to non-medical indicators of disability 
within the veteran's competence and the indicators are 
capable of verification from objective sources.  

Analysis

		A.  The Claims Made on a Direct Basis.

The veteran has not presented well grounded claims for 
service connection for a right knee disorder or blurred 
vision on a direct basis.  With regard to the knee, although 
there is evidence of treatment for right knee pain in 
service, and there is a notation on the separation 
examination of bilateral Osgood-Schlatter disease which was 
asymptomatic, there is no evidence of current disability of 
the right knee.  The November 1997 VA joint examination noted 
no swelling, tenderness, joint effusion, or pain on motion of 
the knee.  The diagnosis was "arthralgia of multiple joints 
with no significant physical findings."  The Court has 
defined "arthralgia" as "pain in a joint."  See DeLuca v. 
Brown, 6 Vet. App. 321, 322 (1993) (citing Dorland's 
Illustrated Medical Dictionary 147 (27th ed. 1988)).  The 
Court has further noted that pain, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999).  As such, the Board concludes that the 
diagnosis of "arthralgia" is not a diagnosis of a current 
disability.  

With regard to the veteran's complaints of blurred vision, 
the service medical records clearly indicate that he was 
exposed to smoke from burning oil fields during Operation 
Desert Storm.  These also show that he had blurred vision 
diagnosed as keratoconjunctivitis secondary to trauma from 
diving into a pool in service.  However, by the time of his 
separation examination, his eyes were noted to be normal with 
20/20 vision.  It is therefore logical to conclude that any 
irritation resulting from the smoke in service or from his 
episode of keratoconjunctivitis was acute and transitory and 
completely resolved on separation.  This is confirmed by the 
absence of any abnormalities as noted in the November 1997 VA 
compensation and pension examination.  The Board notes that a 
VA PTSD examination in January 1998 showed diagnoses of 
several physical disorders including blurred vision; however, 
as this was a psychiatric evaluation and did not include a 
medical evaluation, these notations are clearly nothing more 
than medical history as told to the examiner.  The Court has 
determined that a bare transcription of a lay history is not 
transformed into competent medical evidence merely because 
the transcriber happens to be a medical professional.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995). 

Without medical evidence of disability, the only evidence 
that the veteran has a right knee disorder or blurred vision 
are his own statements.  The veteran's statements and sworn 
testimony are not competent evidence to diagnose his 
condition.  Medical diagnosis and causation involve questions 
that are beyond the range of common experience and common 
knowledge and require the special knowledge and experience of 
a trained physician.  Because he is not shown to be a 
physician, the veteran is not competent to make a 
determination that he has any disability of the right knee or 
blurred vision.  See Espiritu, 2 Vet. App. at 495; Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).

The veteran does not meet the first element required for his 
claims on a direct basis to be well grounded.  See Caluza, 7 
Vet. App. at 506.  The existence of a current disability is 
the cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. § 1110, 1131 (West 1991); see Degmetich v. Brown, 
104 F. 3d 1328 (1997) (holding that Secretary's and Court's 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Caluza v. Brown, 7 Vet. App. 498, 505 
(1995); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v Derwinski, 2 Vet. App. 141, 143 (1992). 

B.  The Claims Made on the Basis of Undiagnosed 
Illness 

After review of the evidence of record, the Board concludes 
that the appellant's claims for service connection for 
disorders due to undiagnosed illness are not well grounded.  
While the record reflects that the appellant has the 
requisite service to meet the first element of a well 
grounded claim for service connection for undiagnosed illness 
for well grounded claims for disabilities due to undiagnosed 
illness in accordance with § 3.317, the Board finds that the 
claims made on this basis fail with respect to one or more of 
the remaining elements.  

With regard to the claim for arthralgias of multiple joints, 
fatigue, breathing problems and headaches, the record does 
not reflect any objective indications of chronic disability 
to include both "signs," in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent 
verification for these reported disabilities.  The 
appellant's assertions regarding these conditions and have 
been carefully considered.  However, the presence of chronic 
disability manifested by this symptomatology has not been 
shown nor has a nexus between any alleged chronic disability 
and undiagnosed illness been documented within any competent 
evidence of record.  In this regard, the Board notes that the 
VA General Counsel has indicated that the requirement of 
"objective indications" appears to contemplate evidence 
other than the appellant's own statements or testimony.  It 
was further indicated that in discussing the requirement for 
proof of disability under 38 U.S.C. § 1117, the House 
Committee on Veterans' Affairs stated that, "the Committee 
intends that there must be some objective indication or 
showing of the disability which is observable by a person 
other than the veteran, or for which medical treatment has 
been sought."  VAOPGCPREC 4-99 citing H.R. Rep. No. 669, 
103d, Cong., 2d Sess. 7 1994). 

With regard to the veteran's complaints of arthralgias of 
multiple joints, fatigue, breathing problems and headaches, 
these are purely subjective complaints with no objective 
proof of any disability.  Although the January 1998 PTSD 
examination noted fatigue and breathing problems, it is clear 
that this was based entirely on the veteran's subjective 
statements as there is no evidence of a medical examination.  
See LeShore v. Brown, supra.  It is significant that in his 
November 1997 compensation and pension examinations, the 
veteran indicated that he had sought no medical treatment 
since service for any of these complaints.  He completed a 
general examination described as "essentially normal," a 
respiratory examination also noted as "essentially normal," 
and an orthopedic examination which noted "no significant 
physical findings" including no evidence of swelling, 
weakness, effusion.  Although tenderness of the wrists was 
noted, this was specifically identified as "subjective 
tenderness" indicating that there was no objective evidence 
of disability.  No neurological disorders were noted either 
on separation from service, or on the general examination.  
As such, there is no "sign" or "symptom" of undiagnosed 
illness.  In making this determination, the Board relies on 
VAOPGCPREC 4-99 which states that there must be some 
objective indication or showing of the disability which is 
observable by a person other than the veteran, or for which 
medical treatment has been sought.  With no objective 
evidence of disability, the claims for arthralgias of 
multiple joints, fatigue, breathing problems and headaches 
are not well grounded. 

With regard to the veteran's claim for a skin rash as a 
symptom of undiagnosed illness, this too is not well grounded 
because his skin rash is clearly diagnosed.  VAOPGCPREC 4-99 
indicates that evidence the illness is "undiagnosed" must 
consist of, at minimum, evidence that the illness has not 
been attributed to a known diagnosis by physicians providing 
treatment or examination.  In his November 1997 VA skin 
examination, the scattered slightly hypopigmented macules on 
the upper back and upper arms were diagnosed as pityriasis 
alba, a mild form of atopic dermatitis.  This was determined 
to be possibly due to frequent bathing and drying soaps.  
Undiagnosed illness is a prerequisite to consideration under 
the provisions of 38 C.F.R. § 3.317.  See VAOGCPREC 8-98 in 
which VA's Office of General Counsel noted that from the 
legislative history behind 38 C.F.R. § 3.317, the intent of 
this regulation was to remedy the situation in which the 
absence of a diagnosis precluded an award of compensation 
under existing department regulations, therefore 38 C.F.R. 
§ 3.317 authorizes compensation only for "undiagnosed 
illness."  Accordingly, in light of the veteran's known 
clinical diagnosis, the Board finds that the claim for 
service connection for a skin disorder under 38 C.F.R. 
§ 3.317 is not well grounded.

In reaching the above conclusions, the appellant's 
contentions have been carefully considered.  However, 
assertions regarding the presence of any disability and its 
relationship to service are not deemed to be probative in the 
absence of additional evidence of signs, either medical or 
otherwise which are capable of independent verification.  As 
noted previously, the appellant, as a layperson, is not 
competent to diagnose the presence of a current disability or 
to relate the presence of any current disability to his 
period of service.  See also Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

Conclusion

The Board has thoroughly reviewed the claims file, but finds 
no evidence of plausible claims for arthralgias of multiple 
joints, hands, wrists and knee due, fatigue, breathing 
problems, a skin rash, or headaches all claimed due to 
undiagnosed illness.  The Board also finds no evidence of 
plausible claims for a right knee disorder or blurred vision 
on a direct basis.  Since the veteran has not met his burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that these claims are well 
grounded, they must be denied.  See Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993) (if a claim is not well-grounded, the 
Board does not have jurisdiction to adjudicate it).

Absent the submission and establishment of a well-grounded 
claim, the United States Court of Appeals for Veterans Claims 
has held that the Secretary cannot undertake to assist a 
veteran in developing facts pertinent to his or her claim.  
Morton v. West, 12 Vet. App. 477 (1999).  However, VA may be 
obligated under 38 U.S.C.A. § 5103(a) to advise a claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike 
the situation in Robinette, the veteran has not put the VA on 
notice of the existence of any specific, particular piece of 
evidence that, if submitted, could make his claims well 
grounded.  See also Epps v. Brown, 9 Vet. App. 341 (1996).  
Accordingly, the Board concludes that VA did not fail to meet 
its obligations under 38 U.S.C.A. § 5103(a) (West 1991).

Regulations affording the appellant the benefit of the doubt, 
as provided by 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102, 
do not apply where the appellant has not submitted a well-
grounded claim.  Holmes v. Brown, 10 Vet. App. 38 (1997).


ORDER

An increased rating for PTSD, prior to July 29, 1998, is 
denied.  

An increased rating of 30 percent, and not in excess thereof, 
is granted from July 29, 1998 for PTSD, subject to the law 
and regulations governing the payment of monetary awards.  

Because they are not well grounded, the veteran's claims for 
service connection for a right knee disorder and blurred 
vision on a direct basis are denied.

Because they are not well grounded, the veteran's claims for 
service connection for arthralgias of multiple joints, hands, 
wrists, and knees, fatigue, breathing problems, a skin 
disorder, and headaches, all claimed due to undiagnosed 
illness are denied.  



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals


 

